EXHIBIT Contact: Gary Smith Vice President & Chief Financial Officer (205) 942-4292 HIBBETT REPORTS FISCAL SECOND QUARTER 2009 RESULTS · Comparable Store Sales Increase 5.0% · Raises Fiscal 2009 Guidance BIRMINGHAM, Ala. (August 21, 2008) – Hibbett Sports, Inc. (NASDAQ/GS: HIBB), a sporting goods retailer, today announced results for the second quarter ended August 2, Financial Highlights Net sales for the 13-week period ended August 2, 2008, increased 13.9% to $130.3 million compared with $114.4 million for the 13-week period ended August 4, 2007.Comparable store sales increased 5.0%. Net income for the second quarter of fiscal 2009 was $4.8 million compared with $4.7 million for the prior-year period.Earnings per diluted share was $0.17 compared with $0.15 in the prior-year period. Net sales for the 26-week period ended August 2, 2008, increased 11.2% to $276.1 million compared with $248.2 million for the 26-week period ended August 4, 2007. Comparable store sales increased 2.4%. Net income for the 26-week period was $14.2 million compared with $14.9 million in the prior-year period. Earnings per diluted share were $0.49 compared with $0.47 in the prior year. Mickey Newsome, Chairman and Chief Executive Officer, stated, "Considering the current retail environment, we are pleased with our results for the quarter.Performance footwear and apparel were key to our sales growth.While we are aware that the economic stimulus package aided our results in the second quarter, we also believe that our systems investments from a year ago are beginning to positively impact our sales.Increased visibility to sales trends and stock positions from these investments are allowing our store and office teams to improve execution and have helped us to maintain positive mid-single-digit comparable store sales thus far in August." For the quarter, Hibbett opened 14 new stores and closed 1 store, bringing the store base to 712 in 23 states as of August 2, 2008. On July 26, the Company reached a milestone with the opening of its 700th store in Bessemer, Alabama. For fiscal 2009, the Company plans to open 80 to 90 new stores and close 10 to 12 stores. Fiscal 2009 Outlook The Company increased its earnings outlook for the fiscal year ended January 31, 2009to a range of $0.93 to $1.03 per diluted share, based on comparable store sales ranging from flat to up 2% for the second half of fiscal 2009. -MORE- Investor Conference Call and Simulcast Hibbett Sports, Inc. will conduct a conference call at 10:00 a.m. ET on Friday, August 22, 2008.The number to call for the live interactive teleconference is (303)205-0033.A replay of the conference call will be available until August 29, 2008, by dialing (303)590-3000 and entering the passcode, 11110977#. The Company will also provide an online Web simulcast and rebroadcast of its fiscal 2009-second quarter conference call.The live broadcast of Hibbett's quarterly conference call will be available online at www.streetevents.com and www.earnings.com on August 22, 2008, beginning at 10:00 a.m. ET.The online replay will follow shortly after the call and continue through August 29, 2008. Hibbett Sports, Inc. operates sporting goods stores in small to mid-sized markets, predominately in the Sunbelt, Mid-Atlantic and lower Midwest.The Company’s primary store format is Hibbett Sports, a 5,000-square-foot store located in dominant strip centers and enclosed malls. As of August 2, 2008, Hibbett operated 712 stores in 23 states. A WARNING ABOUT FORWARD LOOKING STATEMENTS:Certain matters discussed in this press release are "forward looking statements" as that term is used in the Private Securities Litigation Reform Act of 1995.Forward looking statements address future events, developments or results and typically use words such as believe, anticipate, expect, intend, plan, forecast, guidance, outlook, or estimate.For example, our forward looking statements include statements regarding company growth, store opening and closing plans, sales (including comparable store sales) and earnings expectations.Such statements are subject to risks and uncertainties that could cause actual results to differ materially, including economic conditions, industry trends, merchandise trends, vendor relationships, customer demand, and competition.For a complete description of these factors, as well as others which could affect our business, you should carefully review the "Risk Factors," "Business" and "MD&A" sections in our Annual Report on Form 10-K filed on April 2, 2008 and our most recent prospectus supplement filed May 2, 2003.In light of these risks and uncertainties, the future events, developments or results described by our forward looking statements in this document could turn out to be materially and adversely different from those we discuss or imply.We are not obligated to release publicly any revisions to any forward looking statements contained in this press release to reflect events or circumstances occurring after the date of this report and you should not expect us to do so. HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Operations (Dollars in thousands, except per share amounts) August 2, August 4, February 2, 2008 2007 2008 Assets Cash and cash equivalents $ 14,114 $ 9,580 $ 10,742 Short-term investments 250 292 191 Accounts receivable, net 6,029 5,693 5,575 Inventories, net 165,885 149,753 141,406 Prepaid expenses and other 13,281 11,230 8,073 Total current assets 199,559 176,548 165,987 Property and equipment, net 44,928 42,600 46,505 Other assets 4,150 7,879 4,242 Total assets $ 248,637 $ 227,027 $ 216,734 Liabilities and Stockholders' Investment Accounts payable $ 66,823 $ 52,159 $ 64,125 Short-term debt 29,500 5,778 - Accrued expenses 13,750 12,098 12,479 Total current liabilities 110,073 70,035 76,604 Non-current liabilities 19,949 22,755 21,075 Stockholders' investment 118,615 134,237 119,055 Total liabilities and stockholders' investment $ 248,637 $ 227,027 $ 216,734 Unaudited Condensed Consolidated Balance Sheets (In thousands) Thirteen Weeks Ended Twenty-Six Weeks Ended August 2, August 4, August 2, August 4, 2008 2007 2008 2007 Net sales $ 130,289 $ 114,404 $ 276,114 $ 248,245 Cost of goods sold, distribution center and store occupancy costs 88,023 76,928 186,036 165,716 Gross profit 42,266 37,476 90,078 82,529 Store operating, selling and administrative expenses 30,869 26,583 59,968 52,614 Depreciation and amortization 3,586 3,096 6,865 6,015 Operating income 7,811 7,797 23,245 23,900 Interest (expense) income, net (248 ) 16 (371 ) 409 Income before provision for income taxes 7,563 7,813 22,874 24,309 Provision for income taxes 2,771 3,132 8,711 9,400 Net income $ 4,792 $ 4,681 $ 14,163 $ 14,909 Net income per common share: Basic earnings per share $ 0.17 $ 0.15 $ 0.50 $ 0.47 Diluted earnings per share $ 0.17 $ 0.15 $ 0.49 $ 0.47 Weighted average shares outstanding: Basic 28,453 31,190 28,580 31,431 Diluted 28,939 31,695 29,010 31,957 End of Exhibit 99.1
